      Case 4:21-cv-00133-TWP-DML Document 1-1 Filed 08/26/21 Page 1 of 25 PageID #: 5
             This is not the official court record. Official records of court proceedings may only be obtained directly from
             the court maintaining a particular record.


E'Talka Lacy v. Caesars Entertainment, Inc., Caesars Southern Indiana Propco LLC
Case Number                                  31C01-2108-CT-000023

Court                                        Harrison Circuit Court

Type                                         CT - Civil Tort

Filed                                        08/03/2021

Status                                       08/03/2021 , Pending (active)


Parties to the Case
Defendant Caesars Entertainment, Inc.
   Address
   3930 Howard Hughes Parkway
   Las Vegas, NV 89109

Defendant Caesars Southern Indiana Propco LLC
   Address
   535 Madison Avenue
   20th Floor
   New York, NY 10022

Plaintiff     Lacy, E'Talka
   Address
   c/o Alex R. White PLLC
   908 Minoma Avenue
   Louisville, KY 40217
   Attorney
   Ryan Thomas Russell
   #3505610, Retained

   908 Minoma Avenue
   Louisville, KY 40217
   502-882-7552(W)


Chronological Case Summary
08/03/2021 Case Opened as a New Filing


08/03/2021        Subpoena/Summons Filed
              Summons-Caesars

              Filed By:                       Lacy, E'Talka
              File Stamp:                     08/03/2021

08/03/2021        Complaint/Equivalent Pleading Filed
              Complaint

              Filed By:                       Lacy, E'Talka
              File Stamp:                     08/03/2021



                                                                                                            EXHIBIT 1
        Case 4:21-cv-00133-TWP-DML Document 1-1 Filed 08/26/21 Page 2 of 25 PageID #: 6
 08/03/2021        Subpoena/Summons Filed
               Summons-Caesars Propco

               Filed By:                     Lacy, E'Talka
               File Stamp:                   08/03/2021

 08/03/2021        Appearance Filed
               Appearance of Ryan Russell on behalf of E'Talka Lacy

               For Party:                    Lacy, E'Talka
               File Stamp:                   08/03/2021

 08/11/2021        Document Filed
               Green cards addessed to Corporation Service Company, both signature stamped by Mary Coleman

               Filed By:                     Lacy, E'Talka
               File Stamp:                   08/10/2021

 08/24/2021        Subpoena/Summons Filed
               Summons to Caesars Riverboat Casino, LLC filed with Amended Complaint and Amended Appearance of Ryan Russell
               for E'Talka Lacy (RG made separate entries for CCS for Amended Appearance and Amended Complaint)

               Filed By:                     Lacy, E'Talka
               File Stamp:                   08/24/2021

 08/24/2021        Amended Pleading Filed
               Complaint (amended Defendants)

               Filed By:                     Lacy, E'Talka
               File Stamp:                   08/24/2021

 08/24/2021        Appearance Filed
               Amended Appearance of Ryan Russell for E'Talka Lacy

               Attorney:                     Russell, Ryan Thomas
               For Party:                    Lacy, E'Talka
               File Stamp:                   08/24/2021

 08/25/2021        Clerk Administrative Event
               Clerk executed Summons to Corporation Service Company and emailed back to Attorney for their Service via Certified
               Mail to Defendant


Financial Information
* Financial Balances reflected are current representations of transactions processed by the Clerk’s Office. Please note that any
  balance due does not reflect interest that has accrued – if applicable – since the last payment. For questions/concerns regarding
  balances shown, please contact the Clerk’s Office.

Lacy, E'Talka
Plaintiff

Balance Due (as of 08/26/2021)
0.00

Charge Summary
 Description                                                              Amount              Credit              Payment
 Court Costs and Filing Fees                                              157.00              0.00                157.00

Transaction Summary
 Date                 Description                                         Amount
       Case 4:21-cv-00133-TWP-DML Document 1-1 Filed 08/26/21 Page 3 of 25 PageID #: 7
Date                 Description                                           Amount
08/03/2021           Transaction Assessment                                157.00
08/03/2021           Electronic Payment                                    (157.00)



             This is not the official court record. Official records of court proceedings may only be obtained directly from
             the court maintaining a particular record.
Case 4:21-cv-00133-TWP-DML 31C01-2108-CT-000023
                           Document 1-1 Filed 08/26/21 Page 4 of 25 PageID   #: 8/3/2021
                                                                         Filed: 8        1:03 PM
                                                                                               Harrison County Clerk
                                          Harrison Circuit Court                             Harrison County, Indiana




                                            FORM 86-1

 STATE OF INDIANA                        )     IN THE SUPERIOR COURT
                                         ) SS:
 COUNTY OF SCOTT                         )     Case Number:


 E’TALKA LACY
           Plaintiff,
 v.
 CAESARS ENTERTAINMENT, INC. and
 CAESARS SOUTHERN INDIANA PROPCO LLC
           Defendants.


                  E-FILING APPEARANCE BY ATTORNEY IN CIVIL CASE


 This Appearance Form must be filed on behalf of every party in a civil case.
      1. The party on whose behalf this form is being filed is:
         Initiating __X__               Responding ____         Intervening ____ ; and
         the undersigned attorney and all attorneys listed on this form now appear in this case for
         the following parties:
         Name of party: E’Talka Lacy
         Address of party: 5209 Russett Boulevard, Louisville, Kentucky 40218
         Telephone # of party: 502-654-8439
 (List on a continuation page additional parties this attorney represents in this case.)
      2. Attorney information for service as required by Trial Rule 5(B)(2)

         Name: Ryan Russell      Attorney Number: 35056-10
         Address: 908 Minoma Avenue, Louisville, KY 40217
         Phone: (502) 882-7552
         Facsimile: (502) 585-3559
         Email Address: ryan@arwhitelaw.com
Case 4:21-cv-00133-TWP-DML Document 1-1 Filed 08/26/21 Page 5 of 25 PageID #: 9




       IMPORTANT: Each attorney specified on this appearance:
       (a)     certifies that the contact information listed for him/her on the Indiana Supreme
               Court Roll of Attorneys is current and accurate as of the date of this
               Appearance;
       (b)     acknowledges that all orders, opinions, and notices from the court in this
               matter that are served under Trial Rule 86(G) will be sent to the attorney at
               the email address(es) specified by the attorney on the Roll of Attorneys
               regardless of the contact information listed above for the attorney; and
       (c)     understands that he/she is solely responsible for keeping his/her Roll of
               Attorneys contact information current and accurate, see Ind. Admis. Disc. R.
               2(A).
       Attorneys can review and update their Roll of Attorneys contact information on the
       Courts Portal at http://portal.courts.in.gov.
    3. This is a SC case type as defined in administrative Rule 8(B)(3).
    4. This case involves child support issues. Yes ____ No __X__
    5. This case involves a protection from abuse order, a workplace violence restraining order,
       or a no – contact order. Yes ____ No __X__ The party shall use the following address
       for purposes of legal service:
       ____X____        Attorney’s address
       ________         The Attorney General Confidentiality program address
                        (contact the Attorney General at 1-800-321-1907 or e-mail address is
                        confidential@atg.in.gov).
       ________         Another address (provide)
                        __________________________________________________________
    This case involves a petition for involuntary commitment. Yes ____ No __X__
    6. If Yes above, provide the following regarding the individual subject to the petition for
       involuntary commitment:
         a. Name of the individual subject to the petition for involuntary commitment if it is
            not already provided in #1 above:
            ____________________________________________


         b. State of Residence of person subject to petition: _______________
         c. At least one of the following pieces of identifying information:
             (i) Date of Birth ___________
             (ii) Driver’s License Number ______________________
Case 4:21-cv-00133-TWP-DML Document 1-1 Filed 08/26/21 Page 6 of 25 PageID #: 10




                 State where issued _____________ Expiration date __________
            (iii) State ID number ____________________________
                 State where issued _____________ Expiration date ___________
            (iv) FBI number __________________________
            (v) Indiana Department of Corrections Number _______________________
        (vi) Social Security Number is available and is being provided in an attached
             confidential document Yes ____ No ____
    7. There are related cases: Yes ____ No __X__ (If yes, list on continuation page.)
    8. Additional information required by local rule:
       _____________________________________________________________________
    9. There are other party members: Yes ____ No__X__ (If yes, list on continuation page.)
    10. This form has been served on all other parties and Certificate of Service is attached:
       Yes___ No_X_


                                               _/s/ Ryan Russell___________________________
                                               Attorney-at-Law
                                               (Attorney information shown above.)
                                     J I~rV 1~L 1 VO~V 1~VVUULJ                              r11CY. VN/LVL I   /.vs
Case 4:21-cv-00133-TWP-DML Document   1-1 Filed 08/26/21 Page 7 of 25 PageID #:
                               Harrison Circuit Court
                                                                                11 County Ch
                                                                             Harrison
                                                                                           Harrison County, India




  NO.                                                             HARRISON CIRCUIT COURT
                                                                   DIVISION
                                                                  JUDGE


  E'TALKA LACY                                                                     PLAINTIFF

  V.

  CAESARS ENTERTAINMENT, INC.                                                   DEFENDANTS
  3930 Howard Hughes Parkway
  Las Vegas, Nevada 89109

  Serve: Corporation Service Company
         251 East Ohio Street
         Suite 500
         Indianapolis, Indiana 46204

  CAESARS SOUTHERN INDIANA PROPCO LLC
  535 Madison Avenue, 20th Floor
  New York, New York 10022

  Serve: Corporation Service Company
         135 North Pennsylvania Street
         Suite 1610
         Indianapolis, Indiana 46204

                                         COMPLAINT



         Comes the Plaintiff, E'Talka Lacy, by and through undersigned counsel, and for her cause

  of action against Defendants Caesars Entertainment, Inc. (hereinafter, "Caesars") and Caesars

  Southern Indiana Propco LLC (hereinafter, "Caesars Propco") hereby states as follows:

         1.     The incident giving rise to this action occurred in Elizabeth, Harrison County,

                Indiana.

         2.     At all times relevant hereto, the Plaintiff, E'talka Lacy, resided in Louisville,

         Jefferson County, Kentucky.
Case 4:21-cv-00133-TWP-DML Document 1-1 Filed 08/26/21 Page 8 of 25 PageID #: 12



        3.      At all times relevant hereto, Defendant Caesars is a corporation with its principal

         office located in Las Vegas, Nevada. Defendant Caesar's registered agent is Corporation

        Service Company located at 251 E. Ohio Street, Suite 500, Indianapolis, Indiana 46204.

        Defendant has the required minimum contacts in Harrison County, Indiana to be subject to

        the jurisdiction of this Court.

        4.      At all times relevant hereto, Defendant Caesar's Propco is corporation with its

        principal office located in New York, New York. Defendant Caesar Propco's registered

        agent is Corporation Service Company, located at 135 North Pennsylvania Street, Suite

        1610, Indianapolis, Indiana 46204. Defendant has the required minimum contacts in

        Harrison County, Indiana to be subject to the jurisdiction of this Court.

        5.      This incident took place at the Horseshoe Casino, now known as Caesars Southern

        Indiana located at 11999 Casino Center Drive SE, Elizabeth, Indiana 47117. Plaintiff fell

        on the riverboat which at all times relevant was owned, operated, supervised and/or

        controlled by the Defendants. The riverboat and casino are hereafter referred to as "the

        Premises."

        6.     The Plaintiff's damages are in excess of the minimum dollar amount necessary to

        invoke the jurisdiction of this Court.

        7.     Jurisdiction and venue are proper in this Court.

        8.     At all times relevant hereto, the Defendants, by and through their agents, ostensible

        agents, servants, employees and/or representatives, had a duty to maintain and keep the

        Premises safe for the use of individuals legally coming upon same, along with warning its

       invitees of all known dangerous conditions; Defendants had a duty to maintain the facility

       in a safe and reasonable manner.



                                                 ~
Case 4:21-cv-00133-TWP-DML Document 1-1 Filed 08/26/21 Page 9 of 25 PageID #: 13



         9.      Plaintiff was a business invitee.

         10.     On or about August 22, 2019, Plaintiff slipped on a puddle of water between the

         entrance doors as she was preparing to exit the Premises.

         11.     The Plaintiff fell several feet, causing personal injury.

         12.     Defendants, in exercise of reasonable care, should have known of the unreasonably

         dangerous condition that caused the Plaintiff to fall.

         13.    Defendants should have corrected the condition or warned Plaintiff of its presence,

         but failed to do so.

         14.    As a direct and proximate result of the negligent acts and/or omissions of the

         Defendants and their agents, the Plaintiff was caused to incur medical expenses both past

         and future, physical and mental pain and suffering both past and future, increased risk of

         harm, mental anguish and lost enjoyment of life.

         15.    The riverboat on which Plaintiff fell has been sold. Its whereabouts are unknown.

         WHERIEFORE, the Plaintiff, by and through undersigned counsel, respectfully demands

  judgment against the Defendants as follows:

         1.     For an amount of compensatory damages that is fair and reasonable as established

         by the evidence;

         2.     For prejudgment interest from the date of injury until such time as judgment is paid;

         3.     For her costs herein expended; and

         4.     For any and all other relief to which she may be entitled.




                                                     ,
                                                     ~
Case 4:21-cv-00133-TWP-DML Document 1-1 Filed 08/26/21 Page 10 of 25 PageID #: 14



                                            Respectfully submitted,

                                            Alex R. V6'hite, PLLC



                                            /s/Ryan Russell
                                            Ryan Russell #35056-10
                                            908 Minoma Avenue
                                            Louisville, KY 40217
                                            Telephone: (502) 882-7552
                                            ryan@arwhitelaw.com
                                            CounselfoY Plaintiff
Case 4:21-cv-00133-TWP-DML Document 1-1 Filed 08/26/21 Page 11 of 25 PageID   #:8/10/2021
                                                                         Filed:   15      4:27 PM
                                                                                                                               Harrison County Clerk
                                                                                                                             Harrison County, Indiana


                                  usps TRACKING#
                                     n. TAM

                                         W: Hun
                      ||||l|

                     95ch “WUE
                                   WW mg
                                     37L}?   7335      ”55!:      35
                                                                                                                      box I
                                                                                                          '

                                             ° Sender.   Please   print   your   name address and ZIP+4® In    this
                    United Statgs
                    Postal SerVIce
                                                    R Wh'ﬂ PLLC
                                                 g3} /M \nomq AV?
                                                                                      t(ozl7
                                                    W‘SVHLCJ (a



                                             u-hnmnpm} hm}Inﬂliimﬁhﬁﬁ iimmuﬁi ”hp!”




                                     USPS TRACKING #
                                             TA ll A ran
                                                                          CTN    46                           Fll’St-C’aSS     Ma"
                                                                                                              Postage        & Fees
                          I   "MM
                         '15'10
                                   llll
                                  HHUE 37L}? 7335 HBSE EB
                                                                          '
                                                                              c
                                                                              V L 1




                                                                                                          .‘V,USPS
                                                                                                              Permit No. G-10
                                                                                                                                      Paid




                       United States            '
                                                    Sender: Please     print   your name, address, and ZlP+4°'
                       Postal Service                                                                         In      this   box'


                                                       24/6!           12.        Milk,        Pm
                                                       qoy             lud‘aoma          Ad,
                                                         Lau‘3w'llc,             k7 £0217



                                               “HMIrhhlu'mhmnI’WhHm’13511135131?"                                                            1‘




                                                                                                                                             r
Case 4:21-cv-00133-TWP-DML Document 1-1 Filed 08/26/21 Page 12 of 25 PageID #: 16
                                a.“      V   u...
                        ‘




                                                                                                                                 '
                                                                                                                                        .




                                l Complete items 1, 2, and 3.
                                I Print your name and address on the reverse
                                  so that we can return the card to you.
                                I Attach this card to the back of the mallplece,
                                                                 '
                                                                                                    -        -
                                                                                                                                            A. Signature


                                                                                                                                            x
                                                                                                                                                                km
                                                                                                                                            B. Received by (Printed
                                                                                                                                                                         i   7k,”
                                                                                                                                                                                        447
                                                                                                                                                                                                                   (i
                                                                                                                                                                                                                         MM      .




                                                                                                                                                                                                                                 Name)
                                                                                                                                                                                                                                                               ,



                                                                                                                                                                                                                                                                             N
                                                                                                                                                                                                                                                                                       D Agent
                                                                                                                                                                                                                                                                                       D Addresses
                                                                                                                                                                                                                                                                             C. Date of Delivery
                                                                                                                                                                 r
                                                                                                                                                                                                         3'
                                         or                                    per mits.                                                                                      -
                                                                                                                                                                                         i
                                                                                                                                                                                                                   r,-
                                               0:1 tAhdedfroggft3pace
                                                                                                                                                           ,.                                                                V
                                                                                                                                                                                                                                     .A,




                                                                                                                                                                                                                                                                                       U Yes
                                                                                                                                                                     _




                                1. Artic         e     res      .
                                                                                                                         ~

                                                                                                                                            D.         q'eﬁV/ery              address differerrkfrom item 1?
                                                                                                                                                  EYES,                  enter delivery                                          ad'd‘re'ss               below;                       D No
                                     (   ram»: Servoéc                                          (MW?                                                                 Q;           ,4»




                                     1;?”              WW
                                                ﬁrmsylwma 5kg;                                                                                                   mpg                                 u   ;

                                                                                                                                                                                                                   E)



                                         W 1g           (6/0                                                                                                                                                                               9““ /‘.7~               r.



                                     g
                                                     lb"             'g     wx              I



                                                                                                    %m           7




                                                                                                                                       3.    servpe
                                                                                                                                                       \(dth
                                                                                                                                                       '



                                                                                                                                                                 iyp
                                                                                                                                                                             e
                                                                                                                                                                                  r




                                                                                                                                                                                                     .        r.                     ,m              n   - ‘uprxomy Man Expmss®
                                                                                                                                                                                                                                                               D Registered Mall”
                                             IIIIIIIHI HIIII IHIII                  ll   HIIIIHHIIIIIIII,
                                                                                                                                             Certiﬁed Mail®
                                                                                                                                                                                                                         De                                                           m
                                                   9590 9402 3747 7335 4856 35                                                                                                                   ~                       H                                     D                           ~
                                                                                                                                                                                                                                                                                               ”or
                                                                                                                                       E1 Certified             MailRestncted Delivery
                                                                                                                                                                                    aggwaﬁgclseelp
                                                                                                                                       D comm on Delivery
                                2'
                                               ‘

                                         Amie Number (”ans fer framservice labs”                                                       D Collect on DIeIivery Restricted Delivery D Signature Conﬁrmationm          '                            '



                                                                                                V




                                                                                                                                       D] redMai                                  D Signature Conﬁrmation                                                                         i

                                                                                                                                                                                    Resmcted De H very
                                     7nan Lean UUUL H152                                                    a 5 u 1,                   u Igiﬂred Man Restricted Delivery
                                                                                                                                            (oversaw,
                        z
                                PS Form 381 1,                 July        2015 PSN 7530-02-000-9053                                                                                                                                                     Domestic                     Rt
                                                                                                                                                                                                                                                                                       e urn Receipt            g




                            n
                            I

                            i




                                SENDER: COMPLETE THIS
                                                              SECTION                                                                       COMPLETE                          THIS SECTION                                                           0N DELIVERY
                                l Complete items 1,

                                         so that
                                                    2, and 3.
                                l Print your name and
                                                      we can
                                                      return the card to
                                                                             address on the reverse
                                                                                                                                            x
                                                                                                                                                           "6% p”€¢n..\\ D
                                                                         you.                                                                                                                                                                                                              Agent
                                I    Attach this card to the                                                                                                                                                                                                                           U Addresses
                                                              back of the mailpiece,                                                        B' Received
                                                                                                                                                                                                                                                                         r




                                     or on the front if space                                                        '
                                                                                                                                                                             by (P’inted Name)                                                                               C- Date 0f De'iVGW
                                                              permits.
                                1.   Article         Addressed                                                                                                                        II,
                                                                     to:
                                                                                                                                            D-
                                                                                (
                                                                                                        g:                                       :fs   dégérﬁé’f'dﬂmfﬁﬂom item                                                                                               1?       D Yes
                                     [00%th                          SV’VICZ             émya                                                            k
                                                                                                                                                                 -
                                                                                                                                                                         ner eiverya dges§gelowz-
                                                                                                                                                                                                                                                                                      «a   No'

                                     25’Edi 011:2                               S‘f/Wf
                                                                                                        ‘
                                                                                                                                                       C;                              7-

                                                                                                                                                                                                                                                 M                                                 .




                                     $qu 00
                                                                                                                                                                                             ‘




                                                                                                                                                                     _                                    \             ca




                                                                           mm 462m;
                                                                                                        ‘




                        2. Article
                                     rnd'anayvnz,


                                     ulglggouggyyum

                                                    Number
                                                                               unmuunmm‘
                                                                       747 7335 4856 28
                                                             (Transfer from service
                                                                                                                                     éhAﬁsréfsﬂies
                                                                                                                                     gédult Signature Restricted Delivery
                                                                                                                                         armed M a "®
                                                                                                                                     u Certiﬁed Man Restricted Delivery
                                                                                                                                 D Collect on Delivery
                                                                                                                                                                                        '*




                                                                                                                                                                            Return Receiptfor
                                                                                                                                                                            Merchandise
                                                                                                                                                                                                               "
                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                             2/-



                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                 Wm        .‘




                                                                                                                                                                                                                                                         D Reglstered Mailm
                                                                                                                                                                                                                                                         D ge’gistered Mall Restricted
                                                                                                                                                                                                                                                         1:1
                                                                                                                                                                                                                                                                        e Ivery
                                                                                                                                                                                                                                                                                               _            I




                                                                                    IabeD                                        u Collect on Denveuy Restricted
                            7U EU la q ﬂ D DU 1'                                                                                                                 Delivery D Signature Conﬁrmation”
                                                                                                                                 D Insured Mall                           D Signature Conflnnatl‘on
                                                 q lib E 5 5 D a                                                             I


                                                                                                                                 El lnsuted    Mall RestictEd
                                                                                                                                                              Delivery                                                                                         Hesmcfed               Delivery
                                                                                                                                      (over $500)
                        PS Form 381 1. July 2015
                    ;                            PSN 7530~oz-ooo’-9053
                                                                                                                                                                                                                                                     Domestic Return Receipt
                                                                                                                                                                                                                                                                                                       xx
Case 4:21-cv-00133-TWP-DML Document 1-1 Filed 08/26/21 Page 13 of 25 PageID   #:8/24/2021
                                                                         Filed:   17      3:51 PM
                                                                                                Harrison County Clerk
                                                                                              Harrison County, Indiana




                                             FORM 86-1
                                                            CIRCUIT
  STATE OF INDIANA                        )     IN THE SUPERIOR COURT
                                          ) SS:
  COUNTY OF HARRISON                      )     Case Number: 31C01-2108-CT-000023


  E’TALKA LACY
            Plaintiff,
  v.
  CAESARS RIVERBOAT CASINO, LLC
            Defendant.


                   E-FILING APPEARANCE BY ATTORNEY IN CIVIL CASE


  This Appearance Form must be filed on behalf of every party in a civil case.
       1. The party on whose behalf this form is being filed is:
          Initiating __X__               Responding ____         Intervening ____ ; and
          the undersigned attorney and all attorneys listed on this form now appear in this case for
          the following parties:
          Name of party: E’Talka Lacy
          Address of party: 5209 Russett Boulevard, Louisville, Kentucky 40218
          Telephone # of party: 502-654-8439
  (List on a continuation page additional parties this attorney represents in this case.)
       2. Attorney information for service as required by Trial Rule 5(B)(2)

          Name: Ryan Russell      Attorney Number: 35056-10
          Address: 908 Minoma Avenue, Louisville, KY 40217
          Phone: (502) 882-7552
          Facsimile: (502) 585-3559
          Email Address: ryan@arwhitelaw.com


          IMPORTANT: Each attorney specified on this appearance:
Case 4:21-cv-00133-TWP-DML Document 1-1 Filed 08/26/21 Page 14 of 25 PageID #: 18




        (a)     certifies that the contact information listed for him/her on the Indiana Supreme
                Court Roll of Attorneys is current and accurate as of the date of this
                Appearance;
        (b)     acknowledges that all orders, opinions, and notices from the court in this
                matter that are served under Trial Rule 86(G) will be sent to the attorney at
                the email address(es) specified by the attorney on the Roll of Attorneys
                regardless of the contact information listed above for the attorney; and
        (c)     understands that he/she is solely responsible for keeping his/her Roll of
                Attorneys contact information current and accurate, see Ind. Admis. Disc. R.
                2(A).
        Attorneys can review and update their Roll of Attorneys contact information on the
        Courts Portal at http://portal.courts.in.gov.
     3. This is a SC case type as defined in administrative Rule 8(B)(3).
     4. This case involves child support issues. Yes ____ No __X__
     5. This case involves a protection from abuse order, a workplace violence restraining order,
        or a no – contact order. Yes ____ No __X__ The party shall use the following address
        for purposes of legal service:
        ____X____        Attorney’s address
        ________         The Attorney General Confidentiality program address
                         (contact the Attorney General at 1-800-321-1907 or e-mail address is
                         confidential@atg.in.gov).
        ________         Another address (provide)
                         __________________________________________________________
     This case involves a petition for involuntary commitment. Yes ____ No __X__
     6. If Yes above, provide the following regarding the individual subject to the petition for
        involuntary commitment:
          a. Name of the individual subject to the petition for involuntary commitment if it is
             not already provided in #1 above:
             ____________________________________________


          b. State of Residence of person subject to petition: _______________
          c. At least one of the following pieces of identifying information:
              (i) Date of Birth ___________
              (ii) Driver’s License Number ______________________
                  State where issued _____________ Expiration date __________
Case 4:21-cv-00133-TWP-DML Document 1-1 Filed 08/26/21 Page 15 of 25 PageID #: 19




             (iii) State ID number ____________________________
                  State where issued _____________ Expiration date ___________
             (iv) FBI number __________________________
             (v) Indiana Department of Corrections Number _______________________
         (vi) Social Security Number is available and is being provided in an attached
              confidential document Yes ____ No ____
     7. There are related cases: Yes ____ No __X__ (If yes, list on continuation page.)
     8. Additional information required by local rule:
        _____________________________________________________________________
     9. There are other party members: Yes ____ No__X__ (If yes, list on continuation page.)
     10. This form has been served on all other parties and Certificate of Service is attached:
        Yes___ No_X_


                                                _/s/ Ryan Russell___________________________
                                                Attorney-at-Law
                                                (Attorney information shown above.)
Case 4:21-cv-00133-TWP-DML Document 1-1 Filed 08/26/21 Page 16 of 25 PageID   #:8/24/2021
                                                                         Filed:   20      3:51 PM
                                                                                                      Harrison County Clerk
                                                                                                    Harrison County, Indiana




                            IN THE CIRCUIT COURT OF HARRISON COUNTY
                                        STATE OF INDIANA

    E’TALKA LACY
                                          Plaintiff

    v.                                                        Cause No. 31C01-2108-CT-000023

    CAESARS RIVERBOAT CASINO, LLC
                               Defendant




                                                 SU M M ON S




  SERVE:                  Corporation Service Company
                          135 North Pennsylvania Street
                          Suite 1610
                          Indianapolis, Indiana 46204

  You have been sued by the person named “Plaintiff” in the Court stated above.

  The nature of the proceedings against you is stated in the Complaint attached to this Summons. It also
  states the demand that the Plaintiff has made against you.

  You must answer the Complaint in writing to be filed with the Court, by you or your attorney, within
  twenty (20) days, commencing the day after you received this Summons, (you have twenty three (23)
  days to answer if this Summons was received by certified mail), or judgment will be entered against you
  for what the Plaintiff has demanded.

  If you deny the demand and/or have any claim for relief against the Plaintiff arising from the same
  transaction or occurrence, you must assert it in your written answer.

  It is suggested that you consult with an attorney of your choice regarding this matter.

  The following manner of service of Summons is hereby designated: Certified Mail

               August 25, 2021
  DATED:   ________________________        _____________________________________________(Seal)
                                           Clerk, Circuit Court of Harrison County
   Ryan Russell (35056-10)
   Alex R. White, PLLC                                Harrison County Circuit Court
   908 Minoma Avenue                                  300 North Capitol Ave.
   Louisville, Kentucky 40217                         Room #203
   (502) 882-7552 | (502) 585-3559 fax                Corydon, IN 47112
Case 4:21-cv-00133-TWP-DML Document 1-1 Filed 08/26/21 Page 17 of 25 PageID #: 21




                                CLERK’S CERTIFICATE OF MAILING

  I hereby certify that on the _____ day of _________________________, 20_____, I mailed a copy of the
  summons and a copy of the complaint to the defendant, Caesars Riverboat Casino, LLC via its
  registered agent, Corporation Service Company at 135 North Pennsylvania Street, Suite 1610,
  Indianapolis, IN 46204, by certified mail, return receipt requested.

  DATED:   ________________________     _____________________________________________(Seal)
                                        Clerk, Circuit Court of Harrison County




              CLERK’S CERTIFICATE OF MAILING - ACCEPTANCE BY DEFENDANT

  I hereby certify that the attached return receipt was received by me showing that the summons and
  a copy of the complaint mailed to the defendant, Caesars Riverboat Casino, LLC via its registered
  agent, Corporation Service Company at 135 North Pennsylvania Street, Suite 1610, Indianapolis, IN
  46204, was accepted by the defendant, on _______________, 2021.



  DATED:   ________________________     _____________________________________________(Seal)
                                        Clerk, Circuit Court of Harrison County




             CLERK’S CERTIFICATE OF MAILING - NOT ACCEPTED BY DEFENDANT

  I hereby certify that the attached return receipt was received by me showing that the summons and
  a copy of the complaint mailed to the defendant, Caesars Riverboat Casino, LLC via its registered
  agent, Corporation Service Company at 135 North Pennsylvania Street, Suite 1610, Indianapolis, IN
  46204 was returned not accepted by defendant on ________________________, 2021.



  DATED:   ________________________     _____________________________________________(Seal)
                                        Clerk, Circuit Court of Harrison County




                                                   2
Case 4:21-cv-00133-TWP-DML Document 1-1 Filed 08/26/21 Page 18 of 25 PageID #: 22



                          SHERIFF’S RETURN ON SERVICE OF SUMMONS

  I hereby certify and return that I have served this summons on the __________ day of
  _____________________________, 20_____.:

  (1) By delivering a copy of the summons and a copy of the Complaint to the Defendant, Caesars
  Riverboat Casino, LLC via its registered agent, Corporation Service Company at 135 North
  Pennsylvania Street, Suite 1610, Indianapolis, IN 46204.

  OR

  (2) By leaving a copy of the summons and a copy of the Complaint at 135 North Pennsylvania
  Street, Suite 1610, Indianapolis, IN 46204, the dwelling place or usual place of abode of the registered
  agent of Defendant, Caesars Riverboat Casino, LLC, at said address on the same date via first class
  mail.

  (3)    Other service or remarks:
  _________________________________________________________________________________________
  _________________________________________________________________________________________
  _____________________________________________________


  DATED:   ________________________       _____________________________________________(Seal)
                                          Sheriff

                                          By: ___________________________________________
                                              Deputy




                                                     3
Case 4:21-cv-00133-TWP-DML Document 1-1 Filed 08/26/21 Page 19 of 25 PageID #: 23




  NO. 31C01-2108-CT-000023                                      HARRISON CIRCUIT COURT
                                                                JUDGE JOHN T. EVANS


  E’TALKA LACY                                                                     PLAINTIFF

  v.

  CAESARS RIVERBOAT CASINO, LLC                                                   DEFENDANT
  One Caesars Palace Drive
  Las Vegas, Nevada 89109

  Serve: Corporation Service Company
         135 North Pennsylvania Street
         Suite 1610
         Indianapolis, Indiana 46204


                                          COMPLAINT

                                  *       *      *      *       *

         Comes the Plaintiff, E’Talka Lacy, by and through undersigned counsel, and for her cause

  of action against Defendant Caesars Riverboat Casino, LLC (hereinafter, “Caesars”) hereby states

  as follows:

         1.     The incident giving rise to this action occurred in Elizabeth, Harrison County,

                Indiana.

         2.     At all times relevant hereto, the Plaintiff, E’talka Lacy, resided in Louisville,

         Jefferson County, Kentucky.

         3.     At all times relevant hereto, Defendant Caesars Riverboat Casino is corporation

         with its principal office located in Las Vegas, Nevada. Defendant Caesars Riverboat

         Casino’s registered agent is Corporation Service Company, located at 135 North

         Pennsylvania Street, Suite 1610, Indianapolis, Indiana 46204. Defendant has the required
Case 4:21-cv-00133-TWP-DML Document 1-1 Filed 08/26/21 Page 20 of 25 PageID #: 24




        minimum contacts in Harrison County, Indiana to be subject to the jurisdiction of this

        Court.

        4.       This incident took place at the Horseshoe Casino, now known as Caesars Southern

        Indiana located at 11999 Casino Center Drive SE, Elizabeth, Indiana 47117. Plaintiff fell

        on the riverboat which at all times relevant was owned, operated, supervised and/or

        controlled by the Defendants. The riverboat and casino are hereafter referred to as “the

        Premises."

        5.       The Plaintiff’s damages are in excess of the minimum dollar amount necessary to

        invoke the jurisdiction of this Court.

        6.       Jurisdiction and venue are proper in this Court.

        7.       At all times relevant hereto, the Defendant, by and through its agents, ostensible

        agents, servants, employees and/or representatives, had a duty to maintain and keep the

        Premises safe for the use of individuals legally coming upon same, along with warning its

        invitees of all known dangerous conditions; Defendant had a duty to maintain the facility

        in a safe and reasonable manner.

        8.       Plaintiff was a business invitee.

        9.       On or about August 22, 2019, Plaintiff slipped on a puddle of water between the

        entrance doors as she was preparing to exit the Premises.

        10.      The Plaintiff fell several feet, causing personal injury.

        11.      Defendant, in exercise of reasonable care, should have known of the unreasonably

        dangerous condition that caused the Plaintiff to fall.

        12.      Defendant should have corrected the condition or warned Plaintiff of its presence,

        but failed to do so.
Case 4:21-cv-00133-TWP-DML Document 1-1 Filed 08/26/21 Page 21 of 25 PageID #: 25




         13.    As a direct and proximate result of the negligent acts and/or omissions of the

         Defendant and its agents, the Plaintiff was caused to incur medical expenses both past and

         future, physical and mental pain and suffering both past and future, increased risk of harm,

         mental anguish and lost enjoyment of life.

         14.    The riverboat on which Plaintiff fell has been sold. Its whereabouts are unknown.

         WHEREFORE, the Plaintiff, by and through undersigned counsel, respectfully demands

  judgment against the Defendants as follows:

         1.     For an amount of compensatory damages that is fair and reasonable as established

         by the evidence;

         2.     For prejudgment interest from the date of injury until such time as judgment is paid;

         3.     For her costs herein expended; and

         4.     For any and all other relief to which she may be entitled.




                                                       Respectfully submitted,

                                                       Alex R. White, PLLC



                                                       /s/ Ryan Russell________
                                                       Ryan Russell #35056-10
                                                       908 Minoma Avenue
                                                       Louisville, KY 40217
                                                       Telephone: (502) 882-7552
                                                       ryan@arwhitelaw.com
                                                       Counsel for Plaintiff
Case 4:21-cv-00133-TWP-DML Document 1-1 Filed 08/26/21 Page 22 of 25 PageID #: 26




                  IN THE HARRISON COUNTY CIRCUIT COURT
                                 INDIANA
                                         )
  E’TALKA LACY                           )
                                         ) CAUSE NO. 31C01-2108-CT-000023
       PLAINTIFF,                        ) Electronically Filed
                                         )
  VS.                                    )
                                         )
  CAESARS RIVERBOAT CASINO, LLC          )
                                         )
       DEFENDANT                         )

                 E-FILING APPEARANCE BY ATTORNEY IN CIVIL CASE

           1.    The party on whose behalf this form is being filed is:

                 Initiating _____       Responding __X__       Intervening _____ ; and

                 the undersigned attorney and all attorneys listed on this form now appear in this

                 case for the following parties:

                 Name of party: Caesars Riverboat Casino, LLC

                 Address of party: 11999 Casino Center Drive Elizabeth, IN 47117

                 Telephone number of party: 1-866-676-7463

           2.    The attorneys response for the representation of the above identified initiating

  party is:

   Name: Douglas P. Dawson                          Attorney No. 29645-22

   Address: Walters Richardson, PLLC                Telephone No.: 502-785-9090
            920 Lily Creek Rd., Ste. 102            Fax No.: 502-742-0326
            Louisville, KY 40243                    Email: Doug@WaltersRichardson.com

           3.    Undersigned certifies that the contact information listed on the Indiana Supreme

  Court Roll of Attorneys for each attorney is current and accurate as of the date the appearance is

  filed.
Case 4:21-cv-00133-TWP-DML Document 1-1 Filed 08/26/21 Page 23 of 25 PageID #: 27




              4.          Undersigned acknowledges that all orders, opinions, notices and all documents

  served under Trial Rule 86(G) will be sent to the attorney at the email address(es) on the Indiana

  Roll of Attorneys regardless of other contact information supplied by the attorney; and

              Undersigned acknowledges that it is their sole responsibility for keeping their contact

  information with the Indiana Roll of Attorneys accurate per Ind. Admis. Disc. R. 2(A).


                                                                   Respectfully submitted,

                                                                   WALTERS RICHARDSON, PLLC

                                                                   /s/ Douglas P. Dawson

                                                                   Douglas P. Dawson (Bar #: 29645-22)
                                                                   920 Lily Creek Road, Suite 102
                                                                   Louisville, Kentucky 40243
                                                                   Telephone: (502) 785-9090
                                                                   Facsimile:     (502) 742-0326
                                                                   Email:         Doug@WaltersRichardson.com
                                                                   COUNSEL FOR DEFENDANT


                                                       CERTIFICATE OF SERVICE

              This is to certify that the foregoing has been served on the following on the 26th day of

  August, 2021 via the Indiana E-Filing System:

   Ryan Russell
   Alex R. White, PLLC
   908 Minoma Avenue
   Louisville, KY 40217
   ryan@arwhitelaw.com
   Counsel for Plaintiff


                                                                   /s/ Douglas P. Dawson

                                                                   COUNSEL FOR DEFENDANT

  7575.007145C:\NRPortbl\Golden_and_Walters\MAEVE\1557774_1.docx




                                                                      2
Case 4:21-cv-00133-TWP-DML Document 1-1 Filed 08/26/21 Page 24 of 25 PageID #: 28




                  IN THE HARRISON COUNTY CIRCUIT COURT
                                 INDIANA
                                         )
  E’TALKA LACY                           )
                                         ) CAUSE NO. 31C01-2108-CT-000023
       PLAINTIFF,                        ) Electronically Filed
                                         )
  VS.                                    )
                                         )
  CAESARS RIVERBOAT CASINO, LLC          )
                                         )
       DEFENDANT                         )

                         NOTICE OF FILING NOTICE OF REMOVAL

         Please take notice that, pursuant to 28 U.S.C. § 1446(d), Defendant, Caesars Riverboat

  Casino, LLC, has on this 26th day of August 2021 removed this action by filing a Notice of

  Removal in the United States District Court for the Southern District of Indiana, New Albany

  Division, together with a complete copy of all process, pleadings, and orders served upon these

  Defendant in the state court action as of the date of the filing of the removal. A complete, true, and

  correct copy of such Notice of Removal, without exhibits, is attached hereto as Exhibit A.


                                                 Respectfully submitted,

                                                 WALTERS RICHARDSON, PLLC

                                                 /s/ Douglas P. Dawson

                                                 Douglas P. Dawson (Bar #: 29645-22)
                                                 920 Lily Creek Road, Suite 102
                                                 Louisville, Kentucky 40243
                                                 Telephone: (502) 785-9090
                                                 Facsimile:     (502) 742-0326
                                                 Email:         Doug@WaltersRichardson.com
                                                 COUNSEL FOR DEFENDANT
Case 4:21-cv-00133-TWP-DML Document 1-1 Filed 08/26/21 Page 25 of 25 PageID #: 29




                                                       CERTIFICATE OF SERVICE

              This is to certify that the foregoing has been served on the following on the 26th day of

  August, 2021 via the Indiana E-Filing System:

   Ryan Russell
   Alex R. White, PLLC
   908 Minoma Avenue
   Louisville, KY 40217
   ryan@arwhitelaw.com
   Counsel for Plaintiff


                                                                   /s/ Douglas P. Dawson

                                                                   COUNSEL FOR DEFENDANT



  7575.007145C:\NRPortbl\Golden_and_Walters\MAEVE\1557763_1.docx




                                                                     2
